

EXHIBIT 10.34


SEVENTH AMENDMENT TO TRUST AGREEMENT NO. 7




This Seventh Amendment to Trust Agreement No. 7 is entered into effective as of
July 28, 2014 by and between Cliffs Natural Resources Inc., f/k/a
Cleveland-Cliffs Inc., an Ohio corporation (the “Company”), and KeyBank, N.A.,
the successor in interest to Key Trust Company of Ohio, N.A., a national banking
association, as Trustee (the “Trustee”). Capitalized terms not defined herein
shall have the meanings assigned to such terms in Trust Agreement No. 7.
WITNESSETH


WHEREAS, on April 9, 1991 the Company and the Trustee entered into Trust
Agreement No. 7;
WHEREAS, Section 12 of Trust Agreement No. 7 provides that such Trust Agreement
may be amended by the Company and the Trustee; and
WHEREAS, Section 9(c) of Trust Agreement No. 7 provides that Exhibit A thereto
may be amended by the Company by furnishing to the Trustee an amendment thereto.
NOW, THEREFORE, the Company and the Trustee hereby amend Trust Agreement No. 7
to provide as follows:
1.    Exhibit A is amended in its entirety to read as attached hereto.
2.    Exhibit B is amended in its entirety to read as attached hereto.
IN WITNESS WHEREOF, the Company and the Trustee have caused counterparts of this
Seventh Amendment to be executed on this 28th day of July, 2014, each of which
shall be an original Amendment.
CLIFFS NATURAL RESOURCES INC.


 
 
 
 
By:
/s/ James D. Graham
Title:
Vice President, Chief Legal Officer & Secretary


 
 
KEYBANK, N.A., as Trustee
 
 
 
 
By:
/s/ Lester W. Dryja
Title:
Vice President







--------------------------------------------------------------------------------





EXHIBIT A


Effective July 28, 2014


TRUST AGREEMENT NO. 7


All Senior Corporate Officers and other full-time salaried employees who have a
Management Performance Incentive Plan Pay Band E or above, including:


Baisden, Steven
 
Aderhold, Ronald
Bittner, Matthew
 
Bartolomucci, James
Boor, William
 
Fink, Richard
Cartella, David
 
Graber, Ronald
Cebula, Robert
 
Holsten, Kenneth
Dorr, Neil
 
Hunsinger-Gorenc, Stephanie
Fedor, Terry
 
Michaud, James
Flanagan, Timothy
 
Mlinar, Michael
Forrester, Traci
 
Morris, Michael
Graham, James
 
Silva, James
Halverson, Gary
 
Tretheway, Dolores
Harapiak, Maurice
 
Tuomi, John
Kochevar, James
 
Vetor, Duke
LaTendresse, Edward
 
 
Mallett, Marc
 
 
McFadden, William
 
 
McLaughlin, Michael
 
 
Mee, Terrence
 
 
Millburg, Lawrence
 
 
Miller, William
 
 
Nelson, Mark
 
 
Paradie, Terrance
 
 
Petrik, Jason
 
 
Phelps, Richard
 
 
Romani, Santi
 
 
Smith, Clifford
 
 
Tompkins, Paul
 
 
Webb, David
 
 
Whiteford, Sean
 
 









--------------------------------------------------------------------------------





EXHIBIT B


CLIFFS NATURAL RESOURCES INC.
SUPPLEMENTAL RETIREMENT BENEFIT PLAN















(as Amended and Restated Effective December 1, 2006)






--------------------------------------------------------------------------------







TABLE OF CONTENTS




 
 
Page




1.
Definitions
1


2.
Determination of the Supplemental Pension Plan Benefit
3


3.
Payment of the Remaining Supplemental Pension Plan Benefit
4


4.
General
4


5.
Adoption of Supplemental Retirement Benefit Plan
6


6.
Miscellaneous
6


7.
Amendment and Termination
8


8.
Effective Date
9











--------------------------------------------------------------------------------





CLIFFS NATURAL RESOURCES INC.
SUPPLEMENTAL RETIREMENT BENEFIT PLAN
(as Amended and Restated Effective December 1, 2006)
WHEREAS, Cliffs Natural Resources Inc (“Cliffs”) and its subsidiary corporations
and affiliates have established, or may hereafter establish, one or more
qualified retirement plans;
WHEREAS, the qualified retirement plans, pursuant to Sections 401(a) and 415 of
the Internal Revenue Code of 1986, as amended, place certain limitations on the
amount of contributions that would otherwise be made thereunder for certain
participants;
WHEREAS, Cliffs now desires to provide for the contributions which would
otherwise have been made for such participants under certain of its qualified
retirement plans except for such limitations, in consideration of services
performed and to be performed by each such participant for Cliffs and its
subsidiaries and affiliates; and
WHEREAS, Cliffs has entered into, and Cliffs and its subsidiary corporations and
affiliates may in the future enter into, agreements with certain executives
providing for additional service credit and/or other features for purposes of
computing retirement benefits, in consideration of services performed and to be
performed by such executives for Cliffs and its subsidiaries and affiliates.
NOW, THEREFORE, Cliffs hereby amends and restates and publishes the Supplemental
Retirement Benefit Plan heretofore established by it, which shall contain the
following terms and conditions:
Definitions    . 1) The following words and phrases when used in this Plan with
initial capital letters shall have the following respective meanings, unless the
context clearly indicates otherwise. The masculine whenever used in this Plan
shall include the feminine.
“Affiliate” shall mean any partnership or joint venture of which any member of
the Controlled Group is a partner or venturer and which shall adopt this Plan
pursuant to paragraph 5.
“Beneficiary” shall mean such person or persons (natural or otherwise) as may be
designated by the Participant as his Beneficiary under this Plan. Such a
designation may be made, and may be revoked or changed (without the consent of
any previously designated Beneficiary), only by an instrument (in form
acceptable to Cliffs) signed by the Participant and may be revoked or changed
(without the consent of any previously designated Beneficiary), only by an
instrument (in form acceptable to Cliffs) signed by the Participant and filed
with Cliffs prior to the Participant’s death. In the absence of such a
designation and at any other time when there is no existing Beneficiary
designated by the Participant to whom payment is to be made pursuant to his
designation, his Beneficiary shall be his beneficiary under the Pension Plan. A
person designated by a Participant as his Beneficiary who or which ceases to
exist shall not be entitled to any part of any payment thereafter to be made to
the Participant’s Beneficiary unless the Participant’s designation specifically
provided to the contrary. If two or more persons designated as a Participant’s
Beneficiary are in existence, the amount of any payment to the Beneficiary under
this Plan shall be divided equally among such persons unless the Participant’s
designation specifically provided to the contrary.
“Code” shall mean the Internal Revenue Code of 1986, as it has been and may be
amended from time to time.






--------------------------------------------------------------------------------



“Code Limitations” shall mean the limitations imposed by Sections 401(a) and 415
of the Code, or any successor thereto, on the amount of the benefits which may
be payable to a Participant from the Pension Plan.
“Controlled Group” shall mean Cliffs and any corporation in an unbroken chain of
corporations beginning with Cliffs, if each of the corporations other than the
last corporation in the chain owns or controls, directly or indirectly, stock
possessing not less than fifty percent of the total combined voting power of all
classes of stock in one of the other corporations.
“Employer(s)” shall mean Cliffs and any other member of the Controlled Group and
any Affiliate which shall adopt this Plan pursuant to paragraph 5.
“Participant” shall mean each person (i) who is a participant in the Pension
Plan on or after December 1, 2006, (ii) who is a senior corporate officer of
Cliffs or a full-time salaried employee of an Employer who has a Management
Performance Incentive Plan Pay Band E or above, and (iii) who as a result of
participation in this Plan is entitled to a Supplemental Benefit under this
Plan. Each person who is as a Participant under this Plan shall be notified in
writing of such fact by his Employer, which shall also cause a copy of the Plan
to be delivered to such person.
“Pension Plan” shall mean, with respect to any Participant, the defined benefit
plan specified on Exhibit A hereto in which he participates.
“Supplemental Agreement” shall mean, with respect to any Participant, an
agreement between the Participant and an Employer, and approved by Cliffs if it
is not the Employer, which provides for additional service credit and/or other
features for purposes of computing retirement benefits.
“Supplemental Benefit” or “Supplemental Pension Plan Benefit” shall mean a
retirement benefit determined as provided in paragraph 2.
“Supplemental Retirement Benefit Plan” or “Plan” shall mean this Plan, as the
same may hereafter be amended or restated from time to time.
”Termination of Employment” shall mean the “separation from service” for
purposes of Section 409A of the Code of any Participant or former Participant
from his Employer, generally including the severance of such employee’s
employment relationship with his Employer for any reason, voluntarily or
involuntarily, and with or without cause, including without limitation, quit,
discharge, retirement, disability, death, failure to return to active employment
at the end of a leave of absence (including military leave, sick leave, or other
bona fide leave of absence) or permanent decrease in service to his Employer to
a level that is no more than twenty percent (20%) of its prior level, as
described below. For this purpose, whether a separation from service has
occurred is determined based on whether it is reasonably anticipated that no
further services will be performed by such employee after a certain date or that
the level of bona fide services the employee will perform after such date
(whether as an employee or as an independent contractor) would permanently
decrease to no more than twenty percent (20%) of the average level of bona fide
services performed (whether as an employee or an independent contractor) over
the immediately preceding thirty-six (36) month period (or the full period of
services if the employee has been providing services for less than thirty-six
(36) months). For purposes of this definition, the term “Employer” shall mean
the Employer of the Participant and any other entity that is treated as a single
employer with such Employer under Section 414(b) and (c) of the Code, provided
that in such Code Sections “50%” shall be used wherever “80%” appears. The
preceding rule shall only apply during the periods any such corporation,
business organization or member would be so considered under Section 414(b) or
414(c) of the Code. The transfer of an employee from the Employer for whom he
provides services to any entity that is an Employer within the meaning of the
preceding two sentences (or vice versa) shall not constitute a Termination of
Employment for purposes of this Plan.






--------------------------------------------------------------------------------



Determination of the Supplemental Pension Plan Benefit    .     Each Participant
or Beneficiary of a deceased Participant whose benefits under the Pension Plan
payable or accrued on or after January 1, 1995 are reduced (a) due to the Code
Limitations, or (b) due to deferrals of compensation by such Participant under
the 2005 Cliffs Natural Resources Inc. Voluntary Non-Qualified Deferred
Compensation Plan (the “Deferred Compensation Plan”), and each Participant who
has entered into a Supplemental Agreement with his Employer (and, where
applicable a Beneficiary of a deceased Participant), shall be entitled to a
Supplemental Pension Plan Benefit if he should have a Termination of Employment
at a time when he is vested in his benefit under the Pension Plan. The amount of
the Supplemental Pension Plan Benefit at any time shall be a monthly retirement
benefit equal to the difference between:
(i) the amount of the monthly benefit payable or accrued to the Participant or
his Beneficiary under the Pension Plan, determined under the Pension Plan as in
effect at such time, but calculated without regard to any reduction in the
Participant’s compensation pursuant to the Deferred Compensation Plan, and as if
the Pension Plan did not contain a provision (including any phase-in or extended
wear away provision) implementing the Code Limitations, and after giving effect
to the provisions of any Supplemental Agreement, and
(ii) the sum of (X) the amount of the monthly benefit in fact payable or accrued
to the Participant or his Beneficiary under the Pension Plan and (Y) the sum of
the Supplemental Pension Plan Benefits previously paid out to the Participant.
Payment of the Supplemental Pension Plan Benefit    .
A Participant’s (or his Beneficiary’s) vested Supplemental Pension Plan Benefit
(calculated as provided in paragraph 2) shall be converted, six (6) months after
Termination of Employment into a lump sum of equivalent actuarial value. The
equivalent actuarial value shall be determined by the actuary selected by Cliffs
based on the “Applicable Mortality Table” used from time to time under Section
417(e) of the Code and other factors then in effect for purposes of the Pension
Plan.
A Participant’s vested Supplemental Pension Plan Benefit shall be distributed to
the Participant the first day of the month following six (6) months after
Termination of Employment in the form of a lump sum payment. Plan Participants
as of December 1, 2006 may elect prior to December 31, 2006 to receive payment
of vested Plan benefits in ten (10) annual installments commencing the first day
of the month following six (6) months after Termination of Employment by
completing a Benefit Payment Election Form. A person who becomes a Participant
of the Plan on or after December 1, 2006 has the right to elect payment of his
or her vested Supplemental Pension Plan Benefit in ten (10) annual installments
commencing the first day of the month following six (6) months after Termination
of Employment by completing a Benefit Payment Election Form within thirty (30)
days from the day in which the person became eligible to participate in the
Plan. The ten (10) annual installments shall be actuarially equivalent to the
lump sum payment using the same actuarial assumptions as used in subparagraph A
of this paragraph and shall be considered to be a single form of payment.
Notwithstanding subparagraph B of this paragraph, a Participant may elect after
the timeframes set forth above to change the form of payment in effect with
respect to the Participant’s Supplemental Pension Plan Benefit, provided that
such new election is made no later than six (6) months prior to his Termination
of Employment, may not take effect for twelve (12) months after the election is
made and shall result in the deferral of Supplemental Pension Plan Benefit
payments for five (5) years from the previously applicable time or commencement
date of payment.
A Beneficiary of a Participant shall receive the vested Supplemental Pension
Plan Benefit provided in paragraph 2 if the Participant dies prior to his or her
Termination of Employment but after he is vested in his accrued benefit under
the Pension Plan. Such vested benefit shall be paid in a single lump sum within
60 days following the date of death. If the Participant dies after his or her






--------------------------------------------------------------------------------



Termination of Employment, the Beneficiary shall receive any remaining vested
Supplemental Pension Plan Benefit not paid to the Participant at the time of
death, which shall be paid within 60 days of death.
General    .
(1) The entire cost of this Supplemental Retirement Benefit Plan shall be paid
from the general assets of one or more of the Employers. It is the intent of the
Employers to so pay benefits under the Plan as they become due; provided,
however, that Cliffs may, in its sole discretion, establish or cause to be
established a trust account for any or each Participant pursuant to an
agreement, or agreements, with a bank and direct that some or all of a
Participant’s benefits under the Plan be paid from the general assets of his
Employer which are transferred to the custody of such bank to be held by it in
such trust account as property of the Employer subject to the claims of the
Employer’s creditors until such time as benefit payments pursuant to the Plan
are made from such assets in accordance with such agreement; and until any such
payment is made, neither the Plan nor any Participant or Beneficiary shall have
any preferred claim on, or any beneficial ownership interest in, such assets. No
liability for the payment of benefits under the Plan shall be imposed upon any
officer, director, employee, or stockholder of Cliffs or other Employer. Not
Notwithstanding the provisions of paragraph 4.A.(1), upon the earlier to occur
of (a) a Change in Control of Cliffs (for purposes of the Plan the term “Change
in Control” shall have the meaning set forth in the Deferred Compensation Plan
or any successor thereto) or (b) a declaration by the Board of Directors of
Cliffs (the “Board”) that a Change in Control is imminent, Cliffs shall
promptly, to the extent it has not previously done so, and in any event within
five (5) business days, transfer to KeyTrust Company of Ohio, N.A., as trustee
(“Trustee”) of Trust Agreement No. 7 (“Trust Agreement No. 7”) dated April 9,
1991, as amended, between the Trustee and Cliffs, a sum equal to (aa) the
present value on the date of the Change in Control (or on such fifth (5th)
business day if the Board has declared a Change in Control to be imminent) of
the payments to be made to the Participants under this Plan, such present value
to be computed using the assumptions and factors used in the Plan, less (bb) the
(balance in the Participant’s account provided for in Section 7(b) of Trust
Agreement No. 7) as of the most recent completed valuation thereof, as certified
by the Trustee under Trust Agreement No. 7; provided, however, that if the
Trustee does not so certify by the end of the fourth (4th) business day after
the earlier of such Change in Control or declaration, then the balance of such
account shall be deemed to be zero. Any payments of benefits by the Trustee
pursuant to Trust Agreement No. 7 shall, to the extent thereof, satisfy Cliffs’
obligation to pay benefits hereunder, it being the intent of Cliffs that assets
in such Trust be held, subject to the claims of Cliffs’ creditors, to assist
Cliffs in meeting its obligation to pay benefits under this Plan.
Notwithstanding the foregoing, no transfer of assets to Trust Agreement No. 7 or
any other such trust or funding vehicle shall be made if such transfer would
violate the terms of Section 409A(b)(2) or (b)(3) of the Code.
No right or interest of a Participant or his Beneficiary under this Supplemental
Retirement Benefit Plan shall be anticipated, assigned (either at law or in
equity) or alienated by the Participant or his Beneficiary, nor shall any such
right or interest be subject to attachment, garnishment, levy, execution or
other legal or equitable process or in any manner be liable for or subject to
the debts of any Participant or Beneficiary. If any Participant or Beneficiary
shall attempt to or shall alienate, sell, transfer, assign, pledge or otherwise
encumber his benefits under the Plan or any part thereof, or if by reason of his
bankruptcy or other event happening at any time such benefits would devolve upon
anyone else or would not be enjoyed by him, then Cliffs may terminate his
interest in any such benefit and hold or apply it to or for his benefit or the
benefit of his spouse, children or other person or persons in fact dependent
upon him, or any of them, in the manner and at the time it otherwise would have
been paid under the Plan.
Employment rights shall not be enlarged or affected hereby. The Employers shall
continue to have the right to discharge or retire a Participant, with or without
cause.






--------------------------------------------------------------------------------



Notwithstanding any other provisions of this Plan to the contrary, if Cliffs
determines that any Participant may not qualify as a “management or highly
compensated employee” within the meaning of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), or regulations thereunder, Cliffs
may determine, in its sole discretion, that such Participant shall cease to be
eligible to accrue further benefits under this Plan. The Participant’s then
accrued Supplemental Benefit shall be held under the Plan to be paid in
accordance with Section 3 hereof.
Adoption of Supplemental Retirement Benefit Plan    . Any member of the
Controlled Group or any Affiliate which is an employer under the Pension Plan
may become an Employer hereunder with the written consent of Cliffs if such
member or such Affiliate executes an instrument evidencing its adoption of the
Supplemental Retirement Benefit Plan and files a copy thereof with Cliffs. Such
instrument of adoption may be subject to such terms and conditions as Cliffs
requires or approves.
Miscellaneous    . A. The Plan shall be administered by the plan administrator
(the “Administrator”). The Administrator shall have the sole and absolute
discretion to interpret the provisions of the Plan (including, without
limitation, by supplying omissions from, correcting deficiencies in, or
resolving inconsistencies or ambiguities in, the language of the Plan), to make
factual findings with respect to any issue arising under the Plan, to determine
the rights and status under the Plan of Participants and other persons, to
decide disputes arising under the Plan and to make any determinations and
findings (including factual findings) with respect to the benefits payable
thereunder and the persons entitled thereto as may be required for the purposes
of the Plan. In furtherance thereof, but without limiting the foregoing, the
Administrator is hereby granted the following specific authorities, which it
shall discharge in its sole and absolute discretion in accordance with the terms
of the Plan (as interpreted, to the extent necessary, by the Administrator):
(i)    To resolve all questions (including factual questions) arising under the
provisions of the Plan as to any individual’s entitlement to become a
Participant;
(ii)    to determine the amount of benefits, if any, payable to any person under
the Plan (including to the extent necessary, making factual findings with
respect thereto); and
(iii)    to conduct the review procedures specified in paragraph 6.D.
All decisions of the Administrator as to the facts of any case, and the
application thereof to any case, as to the interpretation of any provision of
the Plan or its application to any case, and as to any other interpretative
matter or other determination or question under the Plan shall be final and
binding on all parties affected thereby. The Administrator may, from time to
time, employ agents and delegate to them such administrative duties as it sees
fit, and may from time to time consult with legal counsel who may be counsel to
Cliffs. All elections, notices and directions under the Plan by a Participant
shall be made on such forms as the Administrator shall prescribe.
B.    Cliffs shall be the “Administrator” and the “Plan Sponsor” under the Plan
for purposes of ERISA.
C.    Except to the extent federal law controls, all questions pertaining to the
construction, validity and effect of the provisions hereof shall be determined
in accordance with the laws of the State of Ohio.
D.    Whenever there is denied, whether in whole or in part, a claim for
benefits under the Plan filed by any person (herein referred to as the
“Claimant”), the Administrator shall transmit a written notice of such decision
to the Claimant, which notice shall be written in a manner calculated to be
understood by the Claimant and shall contain a statement of the specific reasons
for the denial of the claim and a statement advising the Claimant that, within
60 days of the date on which he receives






--------------------------------------------------------------------------------



such notice, he may obtain review of such decision in accordance with the
procedures hereinafter set forth. Within such 60-day period, the Claimant or his
authorized representative may request that the claim denial be reviewed by
filing with the Administrator a written request therefor, which request shall
contain the following information:
(i)    the date on which the Claimant’s request was filed with the
Administrator; provided, however, that the date on which the Claimant’s request
for review was in fact filed with the Administrator shall control in the event
that the date of the actual filing is later than the date stated by the Claimant
pursuant to this paragraph;
(ii)    the specific portions of the denial of his claim which the Claimant
requests the Administrator to review;
(iii)    a statement by the Claimant setting forth the basis upon which he
believes the Administrator should reverse the previous denial of his claim for
benefits and accept his claim as made; and
(iv)    any written material (offered as exhibits) which the Claimant desires
the Administrator to examine in its consideration of his position as stated
pursuant to clause (iii) above.
Within 60 days of the date determined pursuant to clause (i) above, the
Administrator shall conduct a full and fair review of the decision denying the
Claimant’s claim for benefits, and shall render a written decision with respect
to the claim, written in a manner calculated to be understood by the Claimant,
specifying the reasons for its decision and the Plan provisions upon which its
decision was based.
E.    Supplemental Pension Plan Benefits shall be subject to applicable
withholding and such other deductions as shall at the time of payment be
required or appropriate under any Federal, State or Local law.
Amendment and Termination    . 1) Cliffs has reserved and does hereby reserve
the right to amend, at any time, any or all of the provisions of the
Supplemental Retirement Benefit Plan for all Employers, without the consent of
any other Employer or any Participant, Beneficiary or any other person. Any such
amendment shall be expressed in an instrument executed by Cliffs and shall
become effective as of the date designated in such instrument or, if no such
date is specified, on the date of its execution.
B.    Cliffs, on behalf of itself and of each Employer, in its sole discretion,
may terminate this Plan at any time and for any reason whatsoever. In the event
Cliffs elects to terminate the Plan as provided in this Section, no distribution
of Supplemental Pension Plan Benefits or payment of benefits shall occur as a
result, except as otherwise provided in an amendment to this Plan, including
without limitation an amendment to the Plan for the liquidation and termination
of the Plan where:
(i)    the termination and liquidation does not occur proximate to a downturn in
the financial health of the Company and Affiliates;
(ii)     the Plan and all arrangements required to be aggregated with the Plan
under Section 409A of the Code are terminated and liquidated;
(iii)     no payments, other than those that would be payable under the terms of
the Plan and the aggregated arrangements if the termination and liquidation had
not occurred, are made within twelve (12) months of the date the Company takes
all necessary action to irrevocably terminate and liquidate the Plan;






--------------------------------------------------------------------------------



(iv)     all payments are made within twenty-four (24) months of the date the
Company takes all necessary action to irrevocably terminate and liquidate the
Plan; and
(v)     the Company or Subsidiaries do not adopt a new arrangement that would be
aggregated with any terminated arrangement under Section 409A of the Code, at
any time within three (3) years following the date of the date the Company takes
all necessary action to irrevocably terminate and liquidate the Plan.
C.    Notwithstanding the foregoing provisions hereof, no amendment or
termination of the Supplemental Retirement Benefit Plan shall, without the
consent of the Participant, adversely affect the accrued benefit under the Plan
of such Participant.
D.     Any other Employer which shall have adopted the Plan may, with the
written consent of Cliffs, elect separately to withdraw from the Plan and,
subject to subparagraph B above, such withdrawal shall constitute a termination
of the Plan as to it, but it shall continue to be an Employer for the purposes
hereof as to Participants and Beneficiaries to whom it owes obligations
hereunder. Any such withdrawal and termination shall be expressed in an
instrument executed by the terminating Employer and shall become effective as of
the date designated in such instrument, or if no date is specified, on the date
of its execution.
Effective Date    . The amended and restated Supplemental Retirement Benefit
Plan shall be effective as of December 1, 2006.
IN WITNESS WHEREOF, Cliffs Natural Resources Inc. pursuant to the order of its
Board of Directors, has executed this amended and restated Supplemental
Retirement Benefit Plan at Cleveland, Ohio, as of the 31 day of December, 2008.
CLIFFS NATURAL RESOURCES INC.


 
 
 
 
By:
/s/ W.A. Brake
Title:
EVP Human & Tech. Resources









--------------------------------------------------------------------------------



Exhibit A


Pension Plans


Pension Plan for Salaried Employees of the Cleveland-Cliffs Inc and its
Associated Employers


Ore Mining Companies Pension Plan






